department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index no yviepiralt a nec lll z legend decedent trust a instrument b co-trustee c co-trustee d co-trustee e state f ira x ira y dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated date in support of your request you have submitted the following facts and representations on date decedent executed trust a in which co-trustee c co- trustee d and co-trustee e were named as successor co-trustees trust a was page amended by instrument b dated march which named co-trustee c as a current trustee of trust a along with the decedent who was then also a current trustee instrument b also amended trust a to provide that co-trustee d and co-trustee e were to serve upon the resignation of both current trustees decedent and co-trustee c in the event however of the resignation of only the decedent co-trustee c could appoint either or both co-trustee d and co-trustee e to serve as successor co- trustee s article c of trust a provides that upon the death of the decedent the trustee of trust a shall pay from the principal of the trust estate the expenses of the last illness and the funeral and burial expenses of the decedent the remaining balance of trust a would then be paid to the issue of the decedent namely co-trustee c co-trustee d and co-trustee e co-trustee d is the oldest of the named beneficiaries whose date of birth is date prior to her death decedent established ira x and ira y by a beneficiary designation dated date with respect to ira x and date with respect to ira y the decedent named trust a as beneficiary of ira x and ira y decedent did not change her beneficiary designations prior to her death also prior to her death decedent had received minimum distributions from ira x and ira y as required by sec_408 of the internal_revenue_code code and was over the age of the age at which required minimum distributions must begin for purposes of sec_401 of code you represent that decedent was receiving distributions from ira x and ira y over her recalculated single life expectancy decedent was born on date and died on date at the age of on the date of her death decedent was a resident of state f the decedent's_estate incurred burial and funeral_expenses in the amount of dollar_figure under state f law assets in an ira are exempt from all claims of creditors of the beneficiary or participant by state f law the ira account balances could not be used to pay the funeral_expenses payment of the funeral_expenses came from a prepaid funeral account of decedent and the family of - decedent who received reimbursement from a jointly owned bank account maintained by decedent and co-trustee c and not trust a under the law of state f trust a became irrevocable upon the death of decedent you represent that trust a is a valid state f trust under the laws of that state the beneficiaries of trust a namely co-trustee c co-trustee d and co- trustee e are identifiable from article c of trust a as required by proposed income_tax regulation proposed regulation sec_1_401_a_9_-1 q a d-7 prior to the expiration of nine months from decedent's death on date a certification of decedent's death which identified the beneficiaries of trust a dated date was mailed to the custodian of ira x and on date a similar certification dated date was mailed to the custodian of ira y page based on the above you request the following letter rulings that trust a is treated as the beneficiary of ira x and ira y as of the date of the decedent’s death and the beneficiaries thereof may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from ira x and ira y under code sec_401 that distributions made from ira x and ira y to trust a shall a begin no later than date shall b be treated as paid to the beneficiaries of trust a who shall be treated as having been designated as beneficiaries of the decedent and shall c be made over the life expectancy of co-trustee d sec_408 of the code generally provides that under regulations prescribed by the secretary_of_the_treasury rules similar to the rules of sec_401 of the code and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 of the code generally provides that a plan will not be qualified under sec_401 unless that plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the joint lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the joint life expectancies of such employee and a designated_beneficiary sec_401c of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides that where distributions have begun over life expectancies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his her entire_interest has been distributed to him her the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 -1 of the proposed income_tax regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant's ira holder's required_beginning_date page sec_1_401_a_9_-1 of the proposed_regulations q a d-2 a provides in in general it provides that an individual may be pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event sec_1_401_a_9_-1 of the proposed_regulations q a d-5 provides in part a a pursuant to d-2a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit and the beneficiaries of the employee_trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 _ employee's required_beginning_date a_trust is named as a beneficiary of the employee and the requirements in paragraph b of this d-5a are not met the employee will be treated as not having a designated_beneficiary under the plan for purposes of sec_401 consequently for calendar years beginning after that date distribution must be made over the employee's life or over the period which would have been the employee's remaining life expectancy determined as if no beneficiary had been designated as of the employee's required_beginning_date if as of any date on or after the b the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee's required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument within the meaning of d-2 of this section page the documentation described in d-7 of this section has been provided to the plan_administrator c in the case of payments to a_trust having more than one beneficiary see e-5 of this section for the rules for determining the designated_beneficiary whose life expectancy will be used to determine the distribution period sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides in part that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death with respect to your first ruling_request decedent prior to her code sec_401 required_beginning_date named trust a as the beneficiary of her ira x and ira y as noted above decedent did not change her beneficiary designation prior to her death trust a is a valid trust under state f law which became irrevocable at decedent's death by the terms of the trust agreement you have represented that in accordance with statutory requirements of state f neither the ira x nor ira y account balance could be used to pay decedent's funeral_expenses it is represented that these expenses were paid from a prepaid funeral account of the decedent and the family of the decedent and not from trust a furthermore co-trustee c co-trustee d and co- trustee e were referenced and identifiable in trust a as the beneficiaries thereof finally a certification of decedent's death which identified the beneficiaries of trust a was given to the custodian of ira x and the custodian of ira y within nine months after decedent's death in accordance with sec_1_401_a_9_-1 q a d-7 b of the proposed_regulations based on the above we conclude with respect to ruling_request number one that trust a is a see-through trust described in sec_1_401_a_9_-1 of the proposed_regulations q a d-5 and d-6 as discussed above and is a named beneficiary of ira x and ira y as of the date of decedent's death and that co-trustee c co-trustee d and co-trustee e the beneficiaries of trust a may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from ira x and ira y under code sec_401 a with respect to your second ruling_request sec_1_401_a_9_-1 of the proposed_regulations q a e-5 provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for page determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides in part that with respect to individual_account_plans from which distributions have commenced prior to the employee's death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 rule if said distributions are made in accordance with q a f-1 sec_401 of the code permits an employee and his her spouse to recalculate their life expectancies annuaily sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides guidance on how an employee's life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee's spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the pian must distribute the remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee's life is being recalculated and the life expectancy of his her designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee's spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiaries life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee's attained age as of the employee's birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows the beneficiary's applicable life expectancy is calculated based on the beneficiary's attained age as of the beneficiary's birthday in the calendar_year described in e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary's applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee's death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph page sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee's and the designated beneficiary's attained age as of the employee's birthday and the designated beneficiary's birthday in the calendar_year in which the employee attains _ sec_1_401_a_9_-1 of the proposed_regulations q a f-5 provides generally that in the case of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding any distribution calendar_year sec_1_408-8 of the proposed_regulations q a a-5 provides that for purposes of determining the minimum distribution required to be made from an ira in any calendar_year the account balance of the ira as of the december of the calendar_year immediately preceding the calendar_year for which distributions are being made will be substituted in sec_1_401_a_9_-1 f-1 for the benefit of the employee the account balance as of the december of such calendar_year is the value of the ira upon close of business on such december however for purposes of determining the minimum distribution for the second distribution calendar_year for an individual the account balance as of december of such calendar_year must be reduced by any distribution as described in sec_1_401_a_9_-1 f-5 c made to satisfy the minimum distribution_requirements for the individual's first distribution calendar_year after such date because decedent's life expectancy was being recalculated upon her death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations her life expectancy will be reduced to zero as of the end the calendar_year following the calendar_year of her death although her benefit was paid in the form of a single life expectancy upon her death her life expectancy was not the last applicable life expectancy because she timely designated her beneficiary by her required_beginning_date in accordance with q a d-3 a of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of decedent the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section decedent died on date therefore the calendar_year after the death of decedent namely the calendar_year ending date is the date by which distributions must begin to be made from ira x and ira y to the beneficiaries thereof using the life expectancy of her designated_beneficiary page because decedent named trust a as her beneficiary of ira x and ira y and is a_trust that meets the requirements of q a d-5a b of the proposed because trust a regulations the distributions from ira x and ira y made to trust a will be treated as having been paid to the beneficiaries of trust a and as stated above the beneficiaries of trust a will be treated as having been designated as beneficiaries of ira x and ira y for purposes of determining the distribution period under sec_401 of the code since more than one individual was designated as a beneficiary with respect to ira x and ira y pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a the beneficiary who is the oldest and who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira x and ira y co-trustee d had the shortest life expectancy of the three designated beneficiaries on decedent's required_beginning_date therefore co-trustee d is the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x and ira y for the calendar_year commencing after the year of decedent's death and for all subsequent years thereafter thus with respect to your second ruling_request we conclude that a distributions made from ra x and ira y to trust a must begin no later than date b that for purposes of code sec_401 such distributions shall be treated as paid to the beneficiaries of trust a who shall be treated as having been designated as beneficiaries of decedent and c such distributions shall be made over the life expectancy of co-trustee d these rulings are based upon the assumption that the ira x and ira y otherwise meet the requirements of sec_408 of the code page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power of attomey on file in this office a copy of this ruling is being sent to your authorized representative if additional information is needed please contact t ep ra t2 at sincerely yours gigned 4otcr b floed joyce e floyd manager empioyee plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice of intention to disclose cc cc
